Per Curiam:

The plaintiff claimed she attempted to board a standing car. The defendant claimed the injury did not happen that way,'but that she attempted to hoard a moving car. The allegation of the answer was that the plaintiff “thereby caused'-’ any injury she may have received. Of course proximate cause was meant. The requested instruction was that she received her injury, if any, “by reason of” such attempt — proximate cause again. In the instructions given the court defined proximate ■cause so the jury could not fail to understand what was meant. The burden of proof was imposed upon the plaintiff to make out a case on her theory before she could recover, and that was sufficient. The judgment of the district court is affirmed.